                              Case 1:18-cr-00540-CM Document 80 Filed 04/01/21 Page 1 of 8
AO 2458 ( Rev 09/1 9)   .Judgment in a Criminal Case   (form modified with in Dis tri ct on Sept . 30. 20 19)
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                            Southern District of New York
                                                                                   )
                UN ITE D STATES OF AMERICA                                         )         JUDGMENT IN A CRIMINAL CASE
                                    V.                                             )
                         Vianney Capellan                                          )
                                                                                   )         Case Number: 1 :S1 18 CR 540- 02(CM)
                                                                                   )         US M Number: 85994-054
                                                                                    )
                                                                                    )         Lawrence M. Fisher
                                                                                   )         Defendanl" s Attorn ey
THE DEFENDANT:
~ pleaded guilty to count(s)             S-1
                                                   ------- --                 -    ---- - - - - - - · - - -
D pleaded nolo contendere to count(s)
   which was accepted by the cou11 .
D was fou nd guil ty on count(s)
   after a plea of not guilty .

The defendant is adj udi cated guilty of these offenses:

Title & Section                       ature of Offense                                                                 Offense Ended
18 U.S .C. § 1349                   Conspiracy to Commit Wire Fraud                                                    3/31/2018                 S-1




        The defendant is sentenced as provided in pages 2 through                        8           of this judgment. The sentence is imposed pursuant to
th e Sentencing Reform Act of 1984.
D The defend ant has been found not guilty on cou nt(s)
Ill Co unt(s)    __9peri , if_a_n~y_ _                      Dis          Ill are dismi ssed on th e motion of the United States .
           It is ordered that the defendant must noti fy the United States attorney for thi s di strict within 30 days of any change of name, residence,
or mai Iin g address unti I alI fines, restitution, costs, and spec ial assess ments imposed by th is judgment are fully paid . If ordered to pay restitut ion,
the defenaant must noti fy the court and United States attorney of material changes in economic circumstances.

                                                                                             ------~- - - - - -
                                                                                                                      3/31 /2021   ~---------


                                                                                  0 .., oflmpos""" of     J"dgmkl.. ~                           - ----- ~
                                                                                  Si gnature of Judge




                                                                                                           Colleen McMahon , Chief Judge
                                                                                  Name and Title of Judge


                                                                                                                      3/31 /2021
                                                                                  Date
                               Case 1:18-cr-00540-CM Document 80 Filed 04/01/21 Page 2 of 8
1\0 24 5B (Re v 09/ 19) Jud gment in Criminal Case
                        Sheet 2 - Imprisonment

                                                                                                        Judgment -   Page      2   of        8
 DEFENDANT: Vianney Capellan
 CASE NUM BER: 1:S1 18 CR 540- 02(CM)

                                                               IMPRISONMENT

           The defendant is hereby committed to th e custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
                                  TWENTY-FOUR (24) MONTHS .




       0    The court makes the fo llowing recommendations to the Bureau of Prisons:

             The Court recommends that the Bureau of Prisons incarcerate defendant in a BOP medical facility .




       D The defendan t is remanded to the custody of the United States Marshal.

       D The defen dant sha ll surrender to the United States Marshal for this district:
            D at                                     D a.m .    D p.m.        on

            D as notified by the United States Marshal.

       0    The defendant shall surrender for service of sentence at the inst itution des ignated by the Bureau of Prisons :
            @ before 2 p.m. on           -~ 9_/_
                                               20_21_- - - - - -
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on          - ------- ----                                 to

 at                      _________ - · · - , with a certified copy of this judgment.


                                                                                                             -----------                -·       ~   -
                                                                                                     UN ITED STATES M A RSH A L



                                                                            By
                                                                                                 DEPUTY UN ITED ST AT ES MARSH A L
                              Case 1:18-cr-00540-CM Document 80 Filed 04/01/21 Page 3 of 8
AO 245 B (Rev 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                       Judgment- Page _ _ _ of _
DEFENDANT: Vianney Capellan
CASE NUMBER: 1:S1 18 CR 540- 02(CM)
                                                        SUPERVISED RELEASE

Upon rel ease from imprisonment, you will be on supervised release for a term of:

                                                        THREE (3) YEARS .




                                                       MANDATORY CONDITIONS
I.    You must not commit another federal , state or local crime.
2.    You must not unlawfully possess a controlled substance .
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              0 The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.     Iii You must make restitution in accordance with 18 U.S .C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution . (check if applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work , are a student, or were convicted ofa qualifying offense. (check if applicable)
7.     0 You mu st participate in an approved program for domestic violence. (check if applicable)

You must compl y with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                              Case 1:18-cr-00540-CM Document 80 Filed 04/01/21 Page 4 of 8
/\0 245 8 (Re v 09/1 9)   Jud gment in a Criminal Case
                          Shed 3A - Supervised Release
                                                                                               Judgment- Page _ _ _ _        or ____ _
DEFENDANT: Vianney Capellan
CASE NUMBER: 1:S1 18 CR 540- 02(CM)

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame .
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with) , you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     respon sibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony , you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0. You must not own , possess, or have access to a firearm , ammunition , destructive device, or dangerou s weapon (i .e. , anything that was
     designed , or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                Case 1:18-cr-00540-CM Document 80 Filed 04/01/21 Page 5 of 8

1\0 245 B (Rev . 09/ 19)   Judgment in a Cri mi nal Case
                           Shee t 3B - Supervised Re lease
                                                                                           Judgment- Page _ _5_   of      8
DEFEN DANT: Vianney Capellan
CA SE NU MB ER: 1:S1 18 CR 540- 02(CM)

                                           ADDITIONAL SUPERVISED RELEASE TERMS
  The Court recommends that the defendant be supervised in the district of residence. In addition to the standard conditions ,
  the following special conditions apply:
    The defendant is to participate in a mental health program approved by the United States Probation Office . Defendant is
  to continue taking any prescribed psychiatric medication , unless otherwise directed not to by a mental health professional.
  The Court authorizes the release of available evaluations and reports to the mental health provider, as approved by the
  Probation Department . The defendant will be required to contribute to the cost of the mental health treatment services , in
  the amount to be determined by the Probation Officer, based on ability to pay or availability of third-party payment.
    You must provide the probation officer with access to any requested financial information . You must not incur new credit
  charges or open additional lines of credit without the approval of the probation officer, unless you are in compl iance with
  the installment payment schedule .
                                Case 1:18-cr-00540-CM Document 80 Filed 04/01/21 Page 6 of 8
.1\0 2458 (Rev . 09/19)   Judgment in a Criminal Case
                          Sheet 5 - Criminal Monetary Penalties
                                                                                                                  Judgment - Page   _    6__ of       _ {3_ -- .
 DEFENDANT: Vianney Capellan
 CA SE NUMBER: 1:S1 18 CR 540- 02(CM)
                                                    CRIMINAL MONETARY PENAL TIES
        The defendant must pay the total criminal monetary pena lties under the schedul e of payments on Sheet 6.


                          Assessment                Restitution                  Fine                   AVAA Assessment*                 JVT A Assessment **
 TOTALS              $    100.00                $   2,392 ,198.00          $                        $                               $



 0      The detennination of restitution is deferred until                              An Amended Judgment in a Criminal Case (AO 245C) wi ll be
        entered after such determination .

 ~      The defendant must make restitution (inc lud ing community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee sha ll rece ive an approximately proportioned payment, unl ess specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S .C. § 3664( i), all nonfederal victims must be paid
        before the United States is patd.

 Name of Pavee                                                      Total Loss ***                  Restitution Ordered             Priority or Percentage
   Victim Payees listed in sealed Appendix                                       $2,392 ,198.00                $2 ,392 ,198.00          100%




 TOTALS                                  $               _2, 392_,_1_98~0                $____2._3_92_._19_8_.0_0_


 lill    Restitution amount ordered pursuant to plea agreement $                   2,392 ,198.00

 lill    The defendant mu st pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 12(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and defau lt, pursuant to 18 U.S.C. § 36 I 2(g).

 0       The court detennined that the defendant does not have the abi lity to pay interest and it is ordered that:

         0    the interest requirement is waived for the            0     fine     O restitution.
         0    the interest requirement for the          0    fine       O restitution is modified as fo llows:

 * Amy, Vicky , and Andy Chi ld Pornography Victim Assistance Act of 20 18, Pub. L. No.                       11 5-299.
 ** Justice for Vict im s of Trafficking Act of2015 , Pub . L. No. 11 4-22.
 *** Findings for the total amount of losses are required under Chapters I09A, 110, 11 0A                     and 11 3A of Title 18 for offe nses committed on
 or after September 13, 1994, but before Apri l 23, 1996.                                                 '
                               Case 1:18-cr-00540-CM Document 80 Filed 04/01/21 Page 7 of 8
1\0 245 B (Rev. 09/ 19)   Judgment in a Crimin al Case
                          Sheet 6 - Schedule of Payments
                                                                                                                      Judgment - Page _    L _    of      8_
 DEFENDANT: Vianney Capellan
 CASE NUMBER: 1:S1 18 CR 540- 02(CM)

                                                             SCHEDULE OF PAYMENTS

 Havi ng assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A
        •     Lump sum payment of$                                      due immediately, balance due

              •       not later than                                        , or
              •       in accordance with    •    C,
                                                       •        D,
                                                                        •    E, or
                                                                                       •    F below; or

 B      •     Payment to begin immediately (may be combined with                      DC,        DD, or       D F below); or

 C      D     Payment in equal                             (e.g. . weekly. monthly. quarrerly) installments of $               over a period of
                               (e.g., months or years) , to commence                        (e.g. 3() or 6() days) after the date of thi s judgment; or

 D      D     Payment in equa l                            (e.g. weekly. monrhly. quarterly) installments of $                   over a period of
                  _            (e.g., months or years), to commence                         (e.g. 3() or 6() days) after release from imprisonment to a
              term of supervi sion ; or

 E      D     Payment durin g the term of superv ised release wil I commence within _ _ _ _ (e .g., 3() or 6() days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant 's ability to pay at that time ; or

 F      el    Special instructions regarding the payment of criminal monetary penalties:
               See following page .




 Un less th e court has expressly ordered otherwise, ifthisjud,gment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Re spon si bility Program , are made to the clerk of the court.

 The defendant sha ll receive credit for all payments previously made toward any criminal monetary penalties imposed .



 0      Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                           Joint and Several                 Corresponding Payee,
        (including defendant number)                                 Total Amount                       Amount                           if appropriate
        Robert Giuliano (18 CR 548 (PKC)) and
                                                                      2,392 ,198.00            2,392 ,198 .00
        Rodin Diaz (18 CR 540 (CM))

 D      The defendant shall pay the cost of prosecution .

 D      The defendant shall pay the following court cost(s):

 Ill    The defendant sha ll forfeit the defendant's interest in the following property to the United States:
        The defendant must forfeit to the United States the sum of $744,725.00 . (See Forfeiture Order filed on March 31 , 2021 ).


 Payments sha_ll be applied _in the following order: (I) ~sse_ssment, (2) restitution principal , (3) restitution interest, (4) AVAA assessment,
 (5) fine pnnctpal, (6) fine mterest, (7) community rest1tut1on , (8) JVTA assessment, (9) penalties, and ( I 0) costs, including cost of
 prosec ution and court costs.
                             Case 1:18-cr-00540-CM Document 80 Filed 04/01/21 Page 8 of 8
1\0 245B (Rev 09/ 19)   Judgment in a Cri mi nal Case
                        Sheet 6B - Schedul e of Payments
                                                                                            Judgment-Page          of
DEFEN DANT: Vianney Capellan
CASE NUMB ER: 1:S1 18 CR 540- 02(CM)

                                             ADDITIONAL PAYMENT TERMS
      Defendant must make restitution in the amount of $2 ,392 ,198.00, payable to the Clerk of the Court, for further
   distribution to the victims listed in a sealed appendix to the present judgment and the Order of Restitution . (See
   Restitution Order filed on March 31 , 2021 ). A copy of the Appendix has been provided to the Court's Finance
   Department.
     Defendant's restitution obligation is joint and several with codefendants, Robert Giuliano (18 CR 548 (PKC)) and Rodin
   Diaz (18 CR 540 (CM))- no further payment shall be required after the sum of the amounts actually paid by all
   codefendants has fully covered all of the compensable injuries . Any payment made by the defendant must be divided
   among the victims in proportion to their compensable injuries.
     If the defendant is engaged in a BOP non-UNICOR work program , the defendant must pay $25 per calendar quarter
   toward the criminal financial penalties . However, if the defendant participates in the BOP's UNICOR program as a grade
   1 through 4, the defendant must pay 50% of their monthly UNICOR earnings toward the criminal financial penalties,
   consistent with BOP regulations at 28 C.F .R. ' 545.11 . Any remaining balance in the restitution after defendant is
   released from prison shall be paid in monthly installments of 15% of gross monthly income (but no less than $100) over
   the period of supervision, commencing 30 days after defendant's release from custody . The defendant must notify the
   United States Attorney for this district within 30 days of any change of mailing or residence address that occurs while
   any portion of the restitution remains unpaid .
     In addition , defendant must forfeit to the United States the sum of $744 ,725 .00 . (See Forfeiture Order filed on March
   31 , 2021) .
     Defendant must also pay a $100 special assessment to the Clerk of the Court- the assessment is due immediately.
